AMENDMENT TO THE ADVISORS SERIES TRUST FUND ADMINISTRATION SERVICING AGREEMENT THIS AMENDMENT dated as of the 5th day of December, 2013, to the Fund Administration Servicing Agreement, dated as of June 8, 2006, as amended (the "Agreement"), is entered into by and between Advisors Series Trust, a Delaware statutory trust (the "Trust") and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into a Fund Administration Servicing Agreement; and WHEREAS, the parties desire to add the Semper Short Duration Fund; and WHEREAS, Section 10 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree to amend the following: Exhibit GG is hereby superseded and replaced with Amended Exhibit GG attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ADVISORS SERIES TRUST U.S. BANCORP FUND SERVICES, LLC By: /s/ Douglas G. Hess By: /s/ Michael R. McVoy Printed Name: Douglas G. Hess Printed Name: Michael R. McVoy Title:President Title: Executive Vice President 1 Amended Exhibit GG to the Advisors Series Trust Fund Administration Servicing Agreement Name of Series Date Added Semper MBS Total Return Fund on or after June 28, 2013 Semper Short Duration Fund on or after December 5, 2013 Fund Accounting, Fund Administration & Portfolio Compliance, and Chief Compliance Officer (CCO) Services Fee Schedule at December 2013 Annual Fee Based Upon Average Net Assets Per Fund* basis points on the first $million basis points on the next $million basis points on the balance Minimum annual fee:$ per fund § Additional fee of $ for each additional class § Additional fee of $ per manager/sub-advisor per fund § Additional fee of $ for a Controlled Foreign Corporation (CFC) Services Included in Annual Fee Per Fund § Advisor Information Source – On-line access to portfolio management and compliance information. § Daily Performance Reporting – Daily pre and post-tax fund and/or sub-advisor performance reporting. § USBFS Legal Administration (e.g., registration statement update) § Chief Compliance Officer Annual Fees (Per Advisor Relationship/Fund)* § $ for the first fund (subject to Board approval) § $ for each additional fund (subject to change based on Board review and approval) § $ /sub-advisor per fund Out-Of-Pocket Expenses Including but not limited to corporate action services, fair value pricing services, factor services, SWIFT processing, customized reporting, third-party data provider costs (including GICS, MSCI, Lipper, etc.), postage, stationery, programming, special reports, proxies, insurance, EDGAR/XBRL filing, retention of records, federal and state regulatory filing fees, expenses from Board of directors meetings, third party auditing and legal expenses, wash sales reporting (GainsKeeper), tax e-filing, PFIC monitoring, conversion expenses (if necessary), and CCO team travel related costs to perform due diligence reviews at advisor or sub-advisor facilities. Additional Services Available but not included above are the following services – additional legal administration (e.g., subsequent new fund launch), daily compliance testing (Charles River), Section 15(c) reporting, equity & fixed income attribution reporting, electronic Board book portal (BookMark), and additional services mutually agreed upon. * Subject to annual CPI increase, Milwaukee MSA. Fees are calculated pro rata and billed monthly. Advisor’s Signature not required at December 5, 2013 as fees are not changing – only the Semper Short Duration Fund is being added. 2 Amended Exhibit GG (continued) to the Advisors Series Trust Fund Administration Servicing Fund Administration & Compliance Portfolio Services Supplemental Services Fee Schedule at December 2013 Additional Legal Administration Services § Subsequent new fund launch – $ /project § Subsequent new share class launch – $ /project § Multi-managed funds – as negotiated based upon specific requirements § Proxy – as negotiated based upon specific requirements Daily Compliance Services (Charles River) § Base fee – $ /fund per year § Setup – $ /fund group Section 15(c) Reporting § $ /fund per report – first class § $ /additional class report Equity & Fixed Income Attribution Reporting § Fees are dependent upon portfolio makeup, services required, and benchmark requirements. 3
